UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10 – Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51533 SuperDirectories, Inc. (Exact name of small business issuer as specified in its charter) Delaware 14-1817301 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 5337 Route 374, Merrill, New York 12955 (Address of principal executive offices) (518) 425-0320 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of February 12, 2010 there were 158,824,157 shares of the issuer’s common stock, par value $0.01, issued and outstanding. 1 SUPERDIRECTORIES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2009 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II - OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matter to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 17 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE Balance Sheets as of December 31, 2009 and September 30, 2009 (Unaudited) 4 Statements of Operations for the Three MonthsEnded 5 December 31, 2009 and 2008 and for the period from November 15, 1999 (Inception) through December 31, 2009 (Unaudited) Statements of Changes in Stockholders’ Equity for the period 6 from November 15, 1999 (Inception) through December 31, 2009 (Unaudited) Statements of Cash Flows for the Three Months Ended December 31, 2009 7 and2008 and for the period from November 15, 1999 (Inception) through December 31, 2009 (Unaudited) Notes to Financial Statements (Unaudited) 8 3 SuperDirectories, Inc. (A Development Stage Company) Balance Sheets (Unaudited) As of As of December 31, September 30, 2009 2009 ASSETS Current assets Cash and Cash Equivalents $121,515 $391,798 Property and Equipment Office equipment 124,222 124,222 Less: Accumulated depreciation (89,123) (84,387) Total Property and Equipment 35,099 39,835 Trade name, net 1,540 1,595 TOTAL ASSETS $158,154 $433,228 LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses $- 24,000 Accounts payable - 5,578 Advances from officer 86,709 186,709 Total Current Liabilities 86,709 216,287 Stockholders' Equity Capital Stock, par value $.01 per share, 200,000,000 shares authorized, 158,821,157 shares issued and outstanding as of December 31, 2009 and September 30, 2009 1,588,211 1,588,211 Additional paid-in capital 5,351,702 5,351,702 Deficit accumulated during the developmental stage (6,868,468) (6,722,972) Total Stockholders' Equity 71,445 216,941 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $158,154 $433,228 The accompanying notes are an integral part of these financial statements. 4 SuperDirectories, Inc. (A Development Stage Company) Statements of Operations (Unaudited) November 15, 1999 ThreeMonths ThreeMonths (inception) Ended Ended through December 31, December 31, December 31, 2009 2008 2009 Revenues $- $- $- Expense General and administrative expenses 52,939 46,917 5,636,223 Depreciation and amortization 4,791 3,345 90,841 Software costs 88,947 56,176 973,060 Impairment Loss - - 243,903 Total operating expense 146,677 106,438 6,944,027 Other income Other income - - 125 Interest income 1,181 6,071 75,434 Total Other income 1,181 6,071 75,559 Loss before income taxes (145,496) (100,367) (6,868,468) Income tax expense - - - Net loss $(145,496) $(100,367) $(6,868,468) Loss Per Common Share - Basic and Diluted $(0.00) $(0.00) Weighted Average Common Shares Outstanding Basic andDiluted 158,821,157 158,806,302 The accompanying notes are an integral part of these financial statements. 5 SuperDirectories, Inc. (A Development Stage Company) Statements of Changes in Stockholders’ Equity (Deficit) For the period from November 15, 1999 (Inception) through December 31, (Unaudited) Deficit Accumulated Additional Common Common During the Total Common Stock Paid-in Stock Stock Development Stockholders' Shares Amount Capital Options Subscriptions Stage Equity Balance, November 15, 1999 (inception) - $- $- $- $- $- $- Issuance of Common Stock 140,500,000 1,405,000 (1,000,000) - - - 405,000 Net Loss - (128,347) (128,347) Balance at September 30, 2000 140,500,000 1,405,000 (1,000,000) - - (128,347) 276,653 Issuance of Common Stock 46,500 465 46,035 - - - 46,500 Net Loss - (109,493) (109,493) Balance at September 30, 2001 140,546,500 1,405,465 (953,965) - - (237,840) 213,660 Issuance of Common Stock 3,228,299 32,283 132,932 - - - 165,215 Net Loss - (121,664) (121,664) Balance at September 30, 2002 143,774,799 1,437,748 (821,033) - - (359,504) 257,211 Issuance of Common Stock 507,408 5,074 20,296 - - - 25,370 Net Loss - (51,503) (51,503) Balance at September 30, 2003 144,282,207 1,442,822 (800,737) - - (411,007) 231,078 Issuance of Common Stock 7,934,119 79,341 271,361 - - - 350,702 Net Loss - (109,209) (109,209) Balance at September 30, 2004 152,216,326 1,522,163 (529,376) - - (520,216) 472,571 Issuance of Common Stock 4,656,036 46,561 504,104 - - - 550,665 Stock Based Compensation Expensed Options Valued at $.492 per share - - - 1,247,220 - - 1,247,220 Options Valued at $.49 per share - - - 1,242,150 - - 1,242,150 Exercise of Stock Options 2,484,300 24,843 1,217,307 (1,242,150) - - - Net Loss - (2,783,739) (2,783,739) Balance at September 30, 2005 159,356,662 1,593,567 1,192,035 1,247,220 - (3,303,955) 728,867 Issuance of Common Stock 595,674 5,957 589,718 - - - 595,674 Stock Based Compensation Expensed Options Valued at $.492 per share - - - 1,247,220 - - 1,247,220 Exercise of Stock Options 4,968,600 49,686 2,444,754 (2,494,440) - - - Stock Subscription Received - 4,040 - 4,040 Net Loss - (1,868,183) (1,868,183) Balance at September 30, 2006 164,920,936 1,649,209 4,226,507 - 4,040 (5,172,138) 707,618 Issuance of Common Stock 500,280 5,003 495,277 - - - 500,280 Stock Subscriptions - (4,040) - (4,040) Net Loss - (512,791) (512,791) Balance of September 30, 2007 165,421,216 1,654,212 4,721,784 - - (5,684,929) 691,067 Issuance of Common Stock 717,899 7,179 710,720 - - - 717,899 Retired Common Stock (7,347,669) (73,477) (110,215) - - - (183,692) Net Loss - (509,637) (509,637) Balance at September 30, 2008 158,791,446 1,587,914 5,322,289 - - (6,194,566) 715,637 Issuance of Common Stock 29,711 297 29,413 - - - 29,710 Net Loss - (528,406) (528,406) Balance at September 30, 2009 158,821,157 1,588,211 5,351,702 - - (6,722,972) 216,941 Net Loss - (145,496) (145,496) Balance at December 31, 2009 158,821,157 $1,588,211 $5,351,702 $- $- $(6,868,468) $71,445 The accompanying notes are an integral part of these financial statements. 6 SuperDirectories, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) November 15, 1999 Three Months Three Months (inception) Ended Ended through December 31, December 31, December 31, 2009 2008 2009 Cash Flows from Operating Activities Net loss $(145,496) $(100,367) $(6,868,468) Adjustments to reconcile net loss to net cash used in operating activities: Noncash stock compensation expense - - 3,736,570 Depreciation and amortization 4,791 3,345 90,841 Impairment loss - - 243,903 Changes in operating assets and liabilities Prepaid expenses and other current assets (24,000) (7,651) (24,000) Accounts payable (5,578) (16,275) Accrued expense - (39,233) 24,000 Net Cash Used in Operating Activities (170,283) (160,181) (2,797,154) Cash Flows from Investing Activities Purchase of fixed assets - - (368,127) Trade Name - - (3,257) Net Cash Used in Investing Activities - - (371,384) Cash Flows From Financing Activities Issuance of common stock - 29,711 3,387,036 Retirement of common stock - - (183,692) Repayments of advances from officer (100,000) - (100,000) Advances from officer - - 186,709 Net Cash (Used In) Provided by Financing Activities (100,000) 29,711 3,290,053 Net Increase (Decrease) in Cash and Cash Equivalents $(270,283) $(130,470) $121,515 Cash and Cash Equivalents at Beginning of Period 391,798 750,242 - Cash and Cash Equivalents at End of Period $121,515 $619,772 $121,515 Supplemental Disclosures of Cash Flow Information: Cash paid for interest $- $- $- Cash paid for income taxes $- $- $- Non-Cash Investing and Financing Activities: None The accompanying notes are an integral part of these financial statements. 7 SUPERDIRECTORIES, INC. A DEVELOPMENT STAGE COMPANY NOTES TO FINANCIAL STATEMENTS Note 1 – Basis of presentation: The accompanying unaudited financial statements of SuperDirectories, Inc. have been prepared in accordance with generally accepted accounting principles in the United States of America and with the instructions to Form10-Q.Accordingly, they do not include all information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation (consisting of normal recurring accruals) have been included. Operating results for the three-month period ended December31, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending September30, 2010. For further information, refer to the financial statements and footnotes thereto included in the Company’s Report on Form10-K for the year ended September30, Note 2 – Summary of significant accounting policies: A summary of the significant accounting policies consistently applied in the preparation of the accompanying financial statements follows. General SuperDirectories, Inc. is a corporation organized under the State of Delaware General Corporation Law. The Corporation was created on November15, 1999 under the name LukeSmart, Inc. and was renamed SuperDirectories, Inc. on July9, 2002. The Company is currently developing a searchable directory of selected contents from the Internet. Development Stage Activities The
